Exhibit 10.5

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

May 5, 2017

 

 

To:

TopBuild Corporation

 

475 North Williamson Blvd.

 

Daytona Beach, FL   32114

 

Attn:

John S. Peterson

 

Telephone:

386-763-8798

 

 

From:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Bank of America Tower at One Bryant Park

 

New York, NY 10036

 

Attn: 

Gary Rosenblum

 

Telephone:

646-855-3684

 

 

Re:

Issuer Forward Repurchase Transaction

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and TopBuild Corporation (“Counterparty”) on the Trade Date specified
below (the “Transaction”).  The terms of the Transaction shall be set forth in
this Confirmation.  This Confirmation shall constitute a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

 

1.            This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2006 ISDA Definitions (including the Annex thereto) (the
“2006 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. 

 

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

 

2.            The terms of the particular Transaction to which this Confirmation
relates are as follows: 

 

General Terms:

 

 

 

Trade Date:

May 5, 2017

 

 

Effective Date:

July 5, 2017; provided that Counterparty shall have the right to cancel the
Transaction by notice in writing to BofA at any time prior to 8:00 A.M., New
York City time, on such date, in which event the Transaction shall be cancelled
in whole and neither party shall have any obligation in respect of any
Prepayment Amount or any settlement of or payment under the Transaction
(including, without

 

 



 

--------------------------------------------------------------------------------

 

Execution Copy

 

 

 

 

limitation, any hedging or breakage costs incurred by BofA or any other costs
under Section 6(e) of the ISDA Form).  Counterparty acknowledges that
Counterparty’s actions and decisions in respect of such cancellation right must
comply with the standards set forth in the last sentence of Section 6(a).

 

 

Seller:

BofA

 

 

Buyer:

Counterparty

 

 

Shares:

The common stock of Counterparty, no par value per share (Ticker Symbol: “BLD”)

 

 

Prepayment:

Applicable

 

 

Prepayment Amount:

As provided in Annex B to this Confirmation.

 

 

Prepayment Date:

The Effective Date

 

 

Exchange:

New York Stock Exchange

 

 

Related Exchange(s):

All Exchanges

 

 

Calculation Agent:

Bank of America, N.A.

 

 

Valuation Terms:

 

 

 

Averaging Dates:

Each of the consecutive Exchange Business Days commencing on, and including, the
Effective Date and ending on, and including, the Final Averaging Date. 

 

 

Final Averaging Date:

The Scheduled Final Averaging Date; provided that BofA shall have the right, in
its absolute discretion, at any time to accelerate the Final Averaging Date, in
whole or in part, to any date that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than 5:00 P.M., New
York City time, on the Exchange Business Day immediately following the
accelerated Final Averaging Date.

 

 

 

In the case of  any acceleration of the Final Averaging Date in part (a “Partial
Acceleration”), BofA shall specify in its written notice to Counterparty
accelerating the Final Averaging Date the corresponding percentage of the
Prepayment Amount that is subject to valuation on the related Valuation Date,
and Calculation Agent shall adjust the terms of the Transaction, in a
commercially reasonable manner, in order to take into account in accordance with
the terms of this Transaction and Settlement Terms relating thereto, the
occurrence of such Partial Acceleration (including cumulative adjustments to
take into account all Partial Accelerations that occur during the term of the
Transaction).

 

 

Scheduled Final Averaging Date:

As provided in Annex B to this Confirmation.

 

 

Scheduled Earliest Acceleration Date:

As provided in Annex B to this Confirmation.

 

 

Valuation Date:

The Final Averaging Date.

 

 

Averaging Date Disruption:

Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or





2

--------------------------------------------------------------------------------

 

Execution Copy

 

 

otherwise, take any or all of the following actions: (i) postpone the Scheduled
Final Averaging Date in accordance with Modified Postponement (as modified
herein) and/or (ii) determine that such Averaging Date is a Disrupted Day only
in part, in which case the Calculation Agent shall (x) determine the VWAP Price
for such Disrupted Day based on Rule 10b-18 eligible transactions in the Shares
on such Disrupted Day and (y) determine the Settlement Price based on an
appropriately weighted average instead of the arithmetic average described under
“Settlement Price” below, in each case, to appropriately reflect the nature and
duration of such Market Disruption Event.  If a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full.  Section 6.6(a) of the Equity Definitions is hereby
amended by replacing the word “shall” in the fifth line thereof with the word
“may,” and by deleting clause (i) thereof, and Section 6.7(c)(iii)(A) of the
Equity Definitions is hereby amended by replacing the word “shall” in the sixth
and eighth line thereof with the word “may.”

 

 

Market Disruption Events:

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

Regulatory Disruption:

Any event that BofA, in its reasonable discretion, determines  that due to  any
legal, regulatory or self-regulatory requirements or related policies and
procedures relating to legal, regulatory or self-regulatory requirements, BofA
must refrain from or decrease any market activity in connection with the
Transaction. BofA shall notify Counterparty as soon as reasonably practicable
that a Regulatory Disruption has occurred, the reason for the Regulatory
Disruption, and the Averaging Dates affected by it.

 

 

Settlement Terms:

 

 

 

Initial Share Delivery:

On the Initial Share Delivery Date, BofA shall deliver to Counterparty the
Initial Shares.

 

 

Initial Share Delivery Date:

The Effective Date. 

 

 

Initial Shares:

As provided in Annex B to this Confirmation.

 

 

Settlement Date:

The date that falls one Settlement Cycle following the Valuation Date, provided
that if the Valuation Date is March 26, 2018 or later, the Settlement Date shall
be the date the falls one Exchange Business Day following the Scheduled Final
Averaging Date.

 

 

Settlement:

On the Settlement Date, BofA shall deliver to Counterparty the Number of Shares
to be Delivered, if a positive number. If the Number of Shares to be Delivered
is a negative number, the Counterparty Settlement Provisions in Annex A shall
apply.

 

 

Number of Shares to be Delivered:

A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Price Adjustment Amount;





3

--------------------------------------------------------------------------------

 

Execution Copy

 

 

provided that the Number of Shares to be Delivered as so determined shall be
reduced by the number of Shares delivered on the Initial Share Delivery Date.

 

 

Settlement Price:

The arithmetic average of the VWAP Prices for all Averaging Dates.

 

 

VWAP Price:

For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg Page “BLD <Equity> AQR SEC” (or any successor thereto) or, in the
event such price is not so reported on such day in any market news source (other
than due to a temporary delay for any reason by the Exchange  which will be
remedied on the next succeeding Business Day) for any reason or is manifestly
incorrect, as reasonably determined by the Calculation Agent using a volume
weighted method.  Following any determination that the VWAP Price as reported by
Bloomberg or any other market news source is manifestly incorrect, the
Calculation Agent shall provide to Counterparty a written explanation in
reasonable detail providing the basis for such determination. 

 

 

Price Adjustment Amount:

As provided in Annex B to this Confirmation.

 

 

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

 

 

Other Applicable Provisions:

To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

 

 

Dividends:

 

 

 

Dividend:

Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

 

 

Share Adjustments:

 

 

 

Method of Adjustment:

Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

 

 

 

It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such postponement.

 

 

Extraordinary Events:

 

 

 

Consequences of Merger Events:

 

 

 

(a)  Share-for-Share:

Modified Calculation Agent Adjustment provided that if the Counterparty is not
in agreement with such adjustments, the Counterparty may choose Cancellation and
Payment within one





4

--------------------------------------------------------------------------------

 

Execution Copy

 

 

 

 

Business Day of notification of such Modified Calculation Agent Adjustment.

 

 

(b)  Share-for-Other:

Cancellation and Payment

 

 

(c)  Share-for-Combined:

Cancellation and Payment

 

 

Tender Offer:

Applicable

 

 

Consequences of Tender Offers:

 

 

 

(a)  Share-for-Share:

Modified Calculation Agent Adjustment provided that if the Counterparty is not
in agreement with such adjustments, the Counterparty may choose Cancellation and
Payment within one Business Day of notification of such Modified Calculation
Agent Adjustment.

 

 

(b)  Share-for-Other:

Modified Calculation Agent Adjustment provided that if the Counterparty is not
in agreement with such adjustments, the Counterparty may choose Cancellation and
Payment within one Business Day of notification of such Modified Calculation
Agent Adjustment.

 

 

(c)  Share-for-Combined:

Modified Calculation Agent Adjustment provided that if the Counterparty is not
in agreement with such adjustments, the Counterparty may choose Cancellation and
Payment within one Business Day of notification of such Modified Calculation
Agent Adjustment.

 

 

Composition of Combined Consideration:

Not Applicable

 

 

Consequences of Announcement Events:

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.”  An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

 

 

Announcement Event:

The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

 

 

Announcement Date:

The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

 

 

Provisions applicable to Merger Events and Tender Offers:

The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

 

 

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New

 





5

--------------------------------------------------------------------------------

 

Execution Copy

 

 

York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors)”.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable

 

 

Failure to Deliver:

Applicable

 

 

Insolvency Filing:

Applicable

 

 

Hedging Disruption:

Applicable

 

 

Increased Cost of Hedging:

Applicable

 

 

Loss of Stock Borrow:

Applicable

 

 

Maximum Stock Loan Rate:

As provided in Annex B to this Confirmation.

 

 

Increased Cost of Stock Borrow:

Applicable

 

 

Initial Stock Loan Rate:

As provided in Annex B to this Confirmation.

 

 

Hedging Party:

For all applicable Potential Adjustment Events and Extraordinary Events, BofA

 

 

Determining Party:

For all Extraordinary Events, BofA

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

3.            Account Details:

 

(a)  Account for payments to

 

Counterparty:

To be provided separately upon request

 

 

(b)  Account for payments to BofA:

 

 

 

Bank of America

 

New York, NY

 

SWIFT: BOFAUS3N

 

Bank Routing: 026-009-593

 

Account Name: Bank of America

 

Account No.: 0012334-61892

 

 

4.            Offices:

 

(a)  The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party





6

--------------------------------------------------------------------------------

 

Execution Copy

 

(b)  The Office of BofA for the Transaction is:

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, NY 10036

 

5.            Notices:  For purposes of this Confirmation:

 

(a)  Address for notices or communications to Counterparty:

 

TopBuild Corporation

475 North Williamson Blvd.

Daytona Beach, FL   32114

Attn:              John S. Peterson

Telephone:    386-763-8798

 

(b)  Address for notices or communications to BofA:

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, NY 10036

Attn:              Gary Rosenblum

Telephone:    646-855-3684

 

6.            Additional Provisions Relating to Transactions in the Shares.

 

(a)          Counterparty acknowledges and agrees that the Initial Shares
delivered on the Initial Share Delivery Date may be sold short to Counterparty.
Counterparty further acknowledges and agrees that BofA may, during (i) the
period from the date hereof to the Valuation Date or, if later, the Scheduled
Earliest Acceleration Date without regard to any adjustment thereof pursuant to
“Special Provisions regarding Transaction Announcements” below, and (ii) the
period from and including the first Settlement Valuation Date to and including
the last Settlement Valuation Date, if any (together, the “Relevant Period”),
purchase Shares in connection with the Transaction, which Shares may be used to
cover all or a portion of such short sale or may be delivered to
Counterparty.  Such purchases will be conducted independently of
Counterparty.  The timing of such purchases by BofA, the number of Shares
purchased by BofA on any day and the price paid per Share pursuant to such
purchases shall be within the absolute discretion of BofA.  BofA agrees that
such purchases shall only be purchases of Shares themselves, and not instruments
whose value is derived from the value of the Shares.  Such purchases shall not
be made by BofA in privately negotiated transactions away from the Exchange or
Related Exchanges.    It is the intent of the parties that the Transaction
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the parties agree
that this Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-1(c), and Counterparty shall not take any action that results in the
Transaction not so complying with such requirements.  Without limiting the
generality of the preceding sentence, Counterparty acknowledges and agrees that
(A) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when or whether BofA effects any purchases of Shares in connection
with the Transaction, (B) during the period beginning on (but excluding) the
date of this Confirmation and ending on (and including) the last day of the
Relevant Period, neither Counterparty nor its officers or employees shall,
directly or indirectly, communicate any information regarding Counterparty or
the Shares to any employee of BofA or its Affiliates responsible for trading the
Shares in connection with the transactions contemplated hereby, (C) Counterparty
is entering into the Transaction in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b‑5 promulgated under the Exchange Act and (D) Counterparty
will not alter or deviate from this Confirmation or enter into or alter a
corresponding hedging transaction with respect to the Shares.  Counterparty also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act.  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at





7

--------------------------------------------------------------------------------

 

Execution Copy

 

any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.

 

(b)          Counterparty agrees that neither Counterparty nor any of its
Affiliates or agents shall take any action that would cause Regulation M to be
applicable to any purchases of Shares, or any security for which the Shares are
a reference security (as defined in Regulation M), by Counterparty or any of its
affiliated purchasers (as defined in Regulation M) during the Relevant Period.

 

(c)          Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify BofA of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

 

(d)          During the Relevant Period, Counterparty shall (i) notify BofA
prior to the opening of trading in the Shares on any Exchange Business Day on
which Counterparty makes any public announcement (as defined in Rule 165(f)
under the Securities Act of 1933, as amended (the “Securities Act”) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to Counterparty (other than any such transaction in which the
consideration consists solely of cash and there is no valuation
period)  provided that the Counterparty is not contractually or legally
restricted from notifying BofA of such public announcement,  (ii) promptly
notify BofA following any such announcement that such announcement has been
made, and (iii) promptly deliver to BofA following the making of any such
announcement a certificate indicating (A) Counterparty’s average daily Rule
10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and (B)
Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of the announcement of such transaction.  In addition, Counterparty
shall promptly notify BofA of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders.  Counterparty
acknowledges that any such public announcement may result in a Regulatory
Disruption and may cause the Relevant Period to be suspended.  Accordingly,
Counterparty acknowledges that its actions in relation to any such announcement
or transaction must comply with the standards set forth in Section 6(a) above.

 

(e)          Without the prior written consent of BofA, Counterparty shall not,
and shall cause its Affiliates and affiliated purchasers (each as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period.

 

(f)          With respect to purchases of Shares by BofA in connection with the
Transaction during the Relevant Period (other than any purchases made by
BofA for its own account in connection with dynamic hedge adjustments of BofA’s
exposure to the Transaction as a result of any equity optionality contained in
such Transaction, including, for the avoidance of doubt, timing optionality),
BofA will use good faith, commercially reasonable efforts to effect such
purchases in a manner so that, if such purchases were made by Counterparty, they
would meet the requirements of Rule 10b-18(b)(2), (3) and (4), taking into
account any applicable Securities and Exchange Commission no-action letters as
appropriate and subject to any delays between the execution and reporting of a
trade of the Shares on the Exchange and other circumstances beyond BofA’s
control.  

 

7.           Representations, Warranties and Agreements. 

 

(a)          In addition to the representations, warranties and agreements in
the Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:

 

(i)          As of the Trade Date, and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 10(a) below, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the





8

--------------------------------------------------------------------------------

 

Execution Copy

 

Exchange Act have been filed with the Securities Exchange Commission as required
by the rules and regulations thereunder.

 

(ii)         Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(iii)        Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(iv)        Prior to the Trade Date, Counterparty shall deliver to BofA a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as BofA shall reasonably
request.  Counterparty has publicly disclosed its intention to institute a
program for the acquisition of Shares.

 

(v)         Counterparty is not entering into this Confirmation to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends. 

 

(vi)        Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(vii)       On the Trade Date, the Effective Date, the Prepayment Date, the
Initial Share Delivery Date and the Settlement Date, Counterparty is not, or
will not be, “insolvent” (as such term is defined under Section 101(32) of the
U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase the Shares hereunder in
compliance with the corporate laws of the jurisdiction of its incorporation.

 

(viii)      No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of BofA or its affiliates owning or holding (however defined) Shares.

 

(ix)        Counterparty shall not declare or pay any Dividend (as defined
above) to holders of record as of any date occurring prior to the Settlement
Date or, if the provisions of Annex A apply, the Cash Settlement Payment Date.

 

(x)         Counterparty understands no obligations of BofA to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of BofA or any governmental agency.

 

(xi)        Counterparty is (i) a corporation for U.S. federal income tax
purposes and is organized under the laws of Delaware and (ii) a “U.S. person”
(as that term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes.

 

(b)           Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 

(c)           Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof.  Accordingly, Counterparty
represents and warrants to BofA that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is





9

--------------------------------------------------------------------------------

 

Execution Copy

 

able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined in Regulation D as promulgated under the Securities Act,
(iii) it is entering into the Transaction for its own account and without a view
to the distribution or resale thereof, and (iv) the assignment, transfer or
other disposition of the Transaction has not been and will not be registered
under the Securities Act and is restricted under this Confirmation, the
Securities Act and state securities laws.

 

(d)           Counterparty agrees and acknowledges that BofA is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.  The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

8.           Agreements and Acknowledgements Regarding Hedging.

 

Counterparty acknowledges and agrees that:

 

(a)           During the Relevant Period, BofA and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust its hedge
position with respect to the Transaction;  

 

(b)           BofA and its Affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction;

 

(c)           BofA shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and

 

(d)           Any market activities of BofA and its Affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Settlement Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

 

9.            Special Provisions regarding Transaction Announcements.

 

(a)           If a Transaction Announcement occurs on or prior to the Settlement
Date, the Calculation Agent shall make such adjustment to the exercise,
settlement, payment or any of the other terms of the Transaction (including
without limitation, the Number of Shares to be Delivered and the Price
Adjustment Amount) as the Calculation Agent determines, in a commercially
reasonable manner, appropriate to account for the economic effect of the
Transaction Announcement (and, for the avoidance of doubt, in such event the
Number of Shares to be Delivered may be reduced below zero pursuant to the
proviso to such definition) and if requested by Counterparty, shall provide an
explanation of any such adjustments relating from a Transaction
Announcement.  If a Transaction Announcement occurs after the Trade Date but
prior to the Scheduled Earliest Acceleration Date, the Scheduled Earliest
Acceleration Date shall be adjusted to be the date of such Transaction
Announcement.

 

(b)           “Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding to enter into an Acquisition Transaction, (iii) the announcement
of an intention to solicit or enter into, or to explore strategic alternatives
or other similar undertaking that includes a potential Acquisition Transaction
among the

 





10

--------------------------------------------------------------------------------

 

Execution Copy

 

possibilities of transactions solicited or explored. For the avoidance of doubt,
announcements as used in this definition of Transaction Announcement refer to
any public announcement whether made by the Issuer or a third party who has
signed an agreement with Counterparty relating to an Acquisition Transaction.

 

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “85%” and  as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty and (v)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

10.          Other Provisions.

 

(a)          Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If either party would owe the other party any
amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy or to require BofA to satisfy, as the case may be, any such Payment
Obligation, in whole or in part, by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to BofA, confirmed in
writing within one Scheduled Trading Day, no later than 9:30 A.M. New York City
time on the Merger Date, Tender Offer Date, Announcement Date, Early Termination
Date or date of cancellation or termination in respect of an Extraordinary
Event, as applicable (“Notice of Share Termination”); provided that if BofA
would owe Counterparty the Payment Obligation and Counterparty does not elect to
require BofA to satisfy such Payment Obligation by the Share Termination
Alternative in whole, BofA shall have the right, in its sole discretion, to
elect to satisfy any portion of such Payment Obligation that Counterparty has
not so elected by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect; and provided further that Counterparty shall
not have the right to so elect (but, for the avoidance of doubt, BofA shall have
the right to so elect) in the event of (i) an Insolvency, a Nationalization, a
Merger Event or a Tender Offer, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the sole Affected Party, which Event of Default
or Termination Event resulted from an event or events within Counterparty’s
control.  Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable, with respect to
the Payment Obligation or such portion of the Payment Obligation for which the
Share Termination Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:

Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by BofA, that BofA shall deliver to Counterparty the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation or the Applicable Portion, as the case
may be. If delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the Cash Settlement Payment Date were the Early Termination
Date, the Forward Cash Settlement Amount were zero (0) minus the Payment
Obligation (or the Applicable Portion, as the case may be) owed by Counterparty,
and “Shares” as used in Annex A were replaced by “Share Termination Delivery
Units.”

 

 

Share Termination Delivery

 





11

--------------------------------------------------------------------------------

 

Execution Copy

 

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price.  The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

 

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer.  If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 

(b)          Equity Rights.  BofA acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(c)          Indemnification.  In the event that BofA or the Calculation Agent
or any of their Affiliates becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person in connection with
any matter referred to in this Confirmation other than due to the willful
misconduct, bad faith or gross negligence of BofA, Counterparty shall reimburse
BofA or the Calculation Agent or such Affiliate for its reasonable legal and
other out-of-pocket expenses (including the cost of any investigation and
preparation) incurred in connection therewith within 30 days of receipt of
notice of such expenses, and shall indemnify and hold BofA or the Calculation
Agent or such Affiliate harmless on an after-tax basis against any losses,
claims, damages or liabilities to which BofA or the Calculation Agent or such
Affiliate may become subject in connection with any such action, proceeding or
investigation.  If for any reason the foregoing indemnification is unavailable
to BofA or the Calculation Agent or such Affiliate or insufficient to hold it
harmless, then Counterparty shall contribute to the amount paid or payable by
BofA or the Calculation Agent or such Affiliate as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by Counterparty on the one hand and BofA
or the Calculation Agent or such Affiliate on the other hand in the matters
contemplated by this Confirmation or (ii) if the allocation provided by clause
(i) above is not

 





12

--------------------------------------------------------------------------------

 

Execution Copy

 

permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits received by Counterparty on the one hand and BofA or
the Calculation Agent or such Affiliate on the other hand in the matters
contemplated by this Confirmation but also the relative fault of Counterparty
and BofA or the Calculation Agent or such Affiliate with respect to such losses,
claims, damages or liabilities and any other relevant equitable
considerations.  The relative benefits received by Counterparty, on the one
hand, and BofA or the Calculation Agent or such Affiliate, on the other hand,
shall be in the same proportion as the Prepayment Amount bears to the customary
brokerage commission for share repurchases multiplied by the Initial
Shares.  The reimbursement, indemnity and contribution obligations of
Counterparty under this Section 10(c) shall be in addition to any liability that
Counterparty may otherwise have, shall extend upon the same terms and conditions
to the partners, directors, officers, agents, employees and controlling persons
(if any), as the case may be, of BofA or the Calculation Agent and their
Affiliates and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of Counterparty, BofA or the
Calculation Agent, any such Affiliate and any such person.  Counterparty also
agrees that neither BofA, the Calculation Agent nor any of such Affiliates,
partners, directors, officers, agents, employees or controlling persons shall
have any liability to Counterparty for or in connection with any matter referred
to in this Confirmation except to the extent that any losses, claims, damages,
liabilities or expenses incurred by Counterparty result from the gross
negligence or bad faith of BofA or the Calculation Agent or a breach by BofA or
the Calculation Agent of any of its covenants or obligations hereunder.  The
foregoing provisions shall survive any termination or completion of the
Transaction.

 

(d)          Staggered Settlement.  If BofA would owe Counterparty any Shares
pursuant to the “Settlement Terms” above, BofA may, by notice to Counterparty on
or prior to the Settlement Date (a “Nominal Settlement Date”), elect to deliver
the Shares deliverable on such Nominal Settlement Date on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows: (i) in such notice, BofA will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver under “Settlement Terms” above
among the Staggered Settlement Dates or delivery times; and (ii) the aggregate
number of Shares that BofA will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that BofA would otherwise be required to deliver on such Nominal Settlement
Date.

 

(e)          Adjustments.  For the avoidance of doubt, whenever the Calculation
Agent is called upon to make an adjustment pursuant to the terms of this
Confirmation or the Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

 

(f)           Transfer and Assignment.  BofA may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, to (i)
any of its Affiliates without the consent of Counterparty provided such
Affiliates have an unconditional guaranty from Bank of America Corporation with
respect to its performance under this Transaction and provided further that such
transfer shall not cause a Tax Event, Illegality or other Termination Event.

 

(g)          Additional Termination Event.  It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and BofA shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if, at any time during the Relevant Period, the price per Share
on the Exchange, as determined by the Calculation Agent, is at or below the
Threshold Price (as provided in Annex B to this Confirmation).

 

(h)          Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:

 

(i)          Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “a material economic
effect on the relevant Transaction”;

 

(ii)         The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
a material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and the portion of
such sentence





13

--------------------------------------------------------------------------------

 

Execution Copy

 

immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative”. and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares)”;

 

(iii)        Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “material economic effect
on the relevant Transaction”;

 

(iv)        Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”;

 

(v)         Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

 

(vi)        Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

 

(i)           No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(j)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(k)          Designation by BofA.  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
(the “Designator”) may designate any of its Affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any.  Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

 

(l)           Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (i) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (the “WSTAA”), (ii) any similar
legal certainty provision included in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, (iii) the enactment of the
WSTAA or any regulation under the WSTAA, (iv) any requirement under the WSTAA or
(v) any amendment made by the WSTAA shall limit or otherwise impair either
party’s right to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased cost, regulatory change or similar event
under this Confirmation, the Equity Definitions or the Agreement (including, but
not limited to, any right arising from any Change in Law, Hedging Disruption,
Increased Cost of Hedging or Illegality).





14

--------------------------------------------------------------------------------

 

Execution Copy

 

(m)         Tax Matters

 

(i)           Withholding Tax imposed on payments to non-US counterparties under
the United States Foreign Account Tax Compliance Act.  “Tax” and “Indemnifiable
Tax”, each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(ii)          Tax documentation. Counterparty shall provide to BofA a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation and (ii) promptly upon learning that
any such tax form previously provided by Counterparty has become obsolete or
incorrect.  Additionally, Counterparty shall, promptly upon request by BofA,
provide such other tax forms and documents requested by BofA.

 

(n)          Termination Currency.  The Termination Currency shall be USD.

 

(o)          Reserved 

 

(p)          Waiver of Trial by Jury.  Each of Counterparty and Bofa hereby
irrevocably waives (on its own behalf and, to the extent permitted by applicable
law, on behalf of its stockholders) all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to the Transaction or the actions of BofA or its
affiliates in the negotiation, performance or enforcement hereof.

 

(q)          Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS. 

 

 



15

--------------------------------------------------------------------------------

 

 

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

 

 

Yours sincerely,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Jake Mendelsohn

 

Name:

Jake Mendelsohn

 

Title:

Managing Director

 

 

 

 

 

Confirmed as of the date first above written:

 

 

 

TOPBUILD CORPORATION

 

 

 

By:

/s/ John S. Peterson

 

Name:

John S. Peterson

 

Title:

Vice President and Chief Financial Officer

 

 

 



 

--------------------------------------------------------------------------------

 

Execution Copy

 

ANNEX A

 

COUNTERPARTY SETTLEMENT PROVISIONS

 

1.           The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Confirmation:

 

 

 

Settlement Currency:

USD

 

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to BofA in
writing on the date it notifies BofA of its election that, as of such date, (A)
none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) it is
electing the settlement method in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws..

 

 

Electing Party:

Counterparty

 

 

Settlement Method Election Date:

The date that is the earlier of (i) 3 Exchange Business Days prior to the
Scheduled Final Averaging Date and (ii) the second Exchange Business Day
immediately following the Valuation Date.

 

 

Default Settlement Method:

Net Share Settlement

 

 

Special Settlement:

Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

 

 

Forward Cash Settlement Amount:

The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

 

 

Settlement Valuation Price:

The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

 

 

Settlement Valuation Dates:

A number of Scheduled Trading Days selected by BofA in its commercially
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the later of the Settlement Method Election Date and the Final
Averaging Date.

 

 

Cash Settlement:

If Cash Settlement is applicable, then Counterparty shall pay to BofA the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

 

 

Cash Settlement

 

Payment Date:

The date one Settlement Cycle following the last Settlement Valuation Date.

 

 

Net Share Settlement

 

 





A-1

--------------------------------------------------------------------------------

 

Execution Copy

 

Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

 

2.           Net Share Settlement shall be made by delivery on the Settlement
Date of a number of Shares equal to the product of (i) the absolute value of the
Number of Shares to be Delivered and (ii) 100%, plus a commercially reasonable
amount determined by BofA to account for the fact that such Shares will not be
registered for resale; provided that in the case of a Special Settlement, Net
Share Settlement shall be made (i) by delivery on the Cash Settlement Payment
Date (such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the realizable
market value thereof to BofA (which value shall take into account an illiquidity
discount resulting from the fact that the Restricted Payment Shares will not be
registered for resale), as determined by the Calculation Agent (the “Restricted
Share Value”), and paragraph 3 of this Annex A shall apply to such Restricted
Payment Shares, and (ii) by delivery of the Make-Whole Payment Shares as
described in paragraph 4 below.

 

3.           (a)        All Restricted Payment Shares and Make-Whole Payment
Shares shall be delivered to BofA (or any affiliate of BofA designated by BofA)
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof.

 

(b)       As of or prior to the date of delivery, Merrill Lynch, Pierce, Fenner
& Smith Incorporated, BofA and any potential purchaser of any such Shares from
BofA (or any affiliate of BofA designated by BofA) identified by BofA shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them).

 

(c)       As of the date of delivery, Counterparty shall enter into an agreement
(a “Private Placement Agreement”) with BofA (or any affiliate of BofA designated
by BofA) in connection with the private placement of such Shares by Counterparty
to BofA (or any such affiliate) and the private resale of such Shares by BofA
(or any such affiliate), substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance commercially reasonably satisfactory to BofA, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, BofA
and its affiliates, and shall provide for the payment by Counterparty of all
fees and expenses in connection with such resale, including all fees and
expenses of counsel for BofA, and shall contain representations, warranties and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales.

 

(d)       Counterparty shall not take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to BofA or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to BofA
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
BofA (or an affiliate of BofA).

 

(e)       Counterparty expressly agrees and acknowledges that the public
disclosure of all material information relating to Counterparty is within
Counterparty’s control.

 

4.           If Restricted Payment Shares are delivered in accordance with
paragraph 3 above, on the last Settlement Valuation Date, a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Forward Cash Settlement Amount.  Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofA shall sell all
such Restricted Payment Shares or Make-Whole Payment Shares in a commercially
reasonable manner.  At the end of each Exchange Business Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
the aggregate proceeds received by BofA or its affiliate upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares, less a customary and
commercially reasonable private placement fee for private placements of common
stock by similar issuers.  If, on any Exchange Business Day, all Restricted
Payment Shares and Make-Whole Payment Shares have been sold and the Settlement
Balance has not been reduced to zero, Counterparty shall (i) deliver to BofA or
as directed by BofA one Settlement Cycle following such

 





A-2

--------------------------------------------------------------------------------

 

Execution Copy

 

Exchange Business Day an additional number of Shares (the “Make-Whole Payment
Shares” and, together with the Restricted Payment Shares, the “Payment Shares”)
equal to (x) the Settlement Balance as of such Exchange Business Day divided by
(y) the Restricted Share Value of the Make-Whole Payment Shares as of such
Exchange Business Day or (ii) promptly deliver to BofA cash in an amount equal
to the then remaining Settlement Balance.  This provision shall be applied
successively until either the Settlement Balance is reduced to zero or the
aggregate number of Restricted Payment Shares and Make-Whole Payment Shares
equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, BofA shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.

 

5.           Notwithstanding the foregoing, in no event shall Counterparty be
required to deliver more than the Maximum Deliverable Number of Shares
hereunder.  “Maximum Deliverable Number” means the number of Shares set forth as
such in Annex B to this Confirmation.  Counterparty represents and warrants to
BofA (which representation and warranty shall be deemed to be repeated on each
day from the date hereof to the Settlement Date or, if Counterparty has elected
to deliver any Payment Shares hereunder in connection with a Special Settlement,
to the date on which resale of such Payment Shares is completed (the “Final
Resale Date”)) that the Maximum Deliverable Number is equal to or less than the
number of authorized but unissued Shares of Counterparty that are not reserved
for future issuance in connection with transactions in such Shares (other than
the transactions under this Confirmation) on the date of the determination of
the Maximum Deliverable Number (such Shares, the “Available Shares”).  In the
event Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions.  Counterparty
shall immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

 



A-3

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ANNEX B

 

Prepayment Amount:

USD 100,000,000

 

 

Scheduled Final Averaging Date:

[***]

 

 

Scheduled Earliest Acceleration

 

 

 

Date:

[***]

 

 

Initial Shares:

A number of Shares equal to (i) the Prepayment Amount, divided by the official
closing price of the Shares on the second exchange business day immediately
preceding the Effective Date, multiplied by (ii) 80.0%, rounded up to the
nearest whole Share.

 

 

Price Adjustment Amount:

[***]

 

 

Maximum Stock Loan Rate:

200 basis points

 

 

Initial Stock Loan Rate:

25 basis points

 

 

Threshold Price:

USD 15.00

 

 

Maximum Deliverable Number:

4,000,000 Shares

 

 

 

B-1

--------------------------------------------------------------------------------